--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT

     THIS AGREEMENT is entered into as of this 21st day of February, 2011 by and
between Global Green Solutions Inc., a Nevada corporation (the “Company”) and
Sweetwater Capital Corporation of Suite 1000 – 789 West Pender Street,
Vancouver, BC V6C 1H2 Canada (“the Subscriber”).

RECITALS:

     WHEREAS, the Subscriber has provided capital of US $17,959 to the Company,
and is further owed accrued interest thereto in the amount of US $9,813 and
whereby the Company is indebted to the Subscriber in the aggregate amount of US
$27,772 as at November 30, 2010 for certain capital received from the
Subscriber, and accrued interest on unpaid amounts due to the Subscriber
thereunder; and

     WHEREAS the Subscriber is owed CAD $308,178 in unpaid amounts invoiced for
rent and administrative services as at November 30, 2010; and

     WHEREAS, the Company and the Subscriber acknowledge that the aggregate
amounts of US $27,772 and CAD $308,178 (together, the “Debt”) are due and owing
the Subscriber; and

     WHEREAS, the Subscriber has agreed to accept restricted common shares of
the Company in exchange for the Debt; and

     WHEREAS, the Company agrees to issue to the Subscriber 915,000 shares of
its restricted common stock (the “Shares”) as full and complete satisfaction of
the Debt, pursuant to Global Green Solutions Inc. Board of Directors authorized
resolution dated February 21, 2011.

AGREEMENT

     1. The Company shall settle the Settlement Amount effective as at November
30, 2010 and issue the Subscriber 915,000 shares in full and complete
satisfaction of the Debt.

     2. The Subscriber agrees to accept the issuance and delivery of 915,000
shares in full settlement and satisfaction of the Debt, and upon receipt of the
Shares hereby agrees that the Settlement Amount shall be deemed satisfied in
full and hereby releases and forever discharges the Company, and its officers,
directors, employees, and agents from any and all causes of action whether known
or unknown, debts, sums of money, claims and demands whatsoever, in law or in
equity, related to the Debt, which the Subscriber now or hereafter can, shall or
may have.

     3. The Subscriber is aware that the Shares are not being registered under
the Securities Act of 1933, as amended (the “Securities Act”). The Subscriber
understands that the Shares are being issued in reliance on the exemption from
registration provided by Section 4(2) thereunder. The Subscriber understands
that it may be required to bear the economic risk of this investment for an
indefinite period of time because there is currently a limited trading market
for the Shares and the Shares cannot be resold or otherwise transferred unless
applicable federal and state securities laws are complied with or exemptions
therefrom are available.

--------------------------------------------------------------------------------

     5. The Subscriber represents and warrants that the Shares are being
acquired solely for the Subscriber’s own account, for investment purposes only,
and not with a view to or in connection with, any resale or distribution. The
Subscriber understands that the Shares are nontransferable unless those shares
are registered under the Securities Act and under any applicable state
securities law or an opinion of counsel satisfactory to the Company is delivered
to the Company to the effect that any proposed disposition of those shares will
not violate the registration requirements of the Securities Act and any
applicable state securities laws. The Subscriber further understands that the
Company has no obligations to register the Shares under the Securities Act or to
register or qualify the Shares for sale under any state securities laws, or to
take any other action, through the establishment of exemption(s) or otherwise,
to permit the transfer thereof..

     6. The Subscriber has had an opportunity to ask questions of and received
answers from the officers, directors and employees of the Company or a person or
persons acting on its or their behalf, concerning the financial position of the
Company. The Subscriber has reviewed such other information regarding the
acquisition of the Shares as the Subscriber has (in consultation with such
advisors as The Subscriber has deemed appropriate) determined to be necessary or
appropriate in the circumstances.

     7. The Subscriber agrees and acknowledges that it is not purchasing the
Shares as a result of any “general solicitation or general advertising” (as such
term is defined in the Securities Act of 1933 or the rules promulgated
thereunder), including any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or any seminar or meeting where the attendees have been
invited by general solicitation or general advertising.

     8. This Settlement Agreement shall be effective as of November 30, 2010
with a contemplated closing and issue date of the Shares on or about March 10,
2011 and shall be binding upon and inure to the benefit of the parties hereto
and their respective assigns and successors.

     9. This Agreement contains the entire understanding among the parties
related in any way to the subject matter hereof and supersedes any prior
understandings or written or oral agreements among them respecting the within
subject matter.

     10. The Parties shall execute and deliver after the date hereof, without
additional consideration, such further assurances, instruments and documents,
and to take such further actions, as may be reasonably requested in order to
fulfill the intent of this Agreement and the transactions contemplated hereby.

--------------------------------------------------------------------------------

Signature page
Settlement Agreement Dated February 21, 2011
Between Global Green Solutions Inc and Sweetwater Capital Corporation

  GLOBAL GREEN SOLUTIONS INC.,         By: M. Elden Schorn”     Elden Schorn,
Director               SWEETWATER CAPITAL CORP.         By:  “R. M. Baker”    
Robert Baker, President


--------------------------------------------------------------------------------